DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/22/2020, 10/20/2020, and 12/08/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 7, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (U.S. Patent No. 10,302,744), hereinafter referred to as Krishnan, in view of Crowe, “How Uber Self-Driving Cars See the World,” Published: March 19, 2018, The Robot Report, Accessed via Internet, <URL: https://www.therobotreport.com/how-uber-self-driving-cars-see-world/>, hereinafter referred to as Crowe.

In regard to claim 1, Krishnan teaches a roof pod assembly (Krishnan Fig. 1 showing sensor assembly 20; and Krishnan column 2, lines 39-41 noting sensor assembly 20 for a roof 22 of a vehicle 24 includes a housing 26) for use in a vehicle (Krishnan Fig. 1 showing vehicle 24) configured to operate in an autonomous driving mode (Krishnan column 3, lines 21-23 noting the vehicle 24 may be operated in an autonomous mode), the roof pod assembly (Krishnan Fig. 1 showing sensor assembly 20) comprising:
a housing (Krishnan column 2, lines 39-41 noting sensor assembly 20 for a roof 22 of a vehicle 24 includes a housing 26) including a base section (Krishnan housing 26 with bottom surface 28 and base 30) and an upper section (Krishnan Fig. 4 showing upper section of the assembly 20 which houses sensors 38), the base section having a first side facing towards a roof of the vehicle (Krishnan first surface 32 of the base 30 may be sealed to the roof 22 of the vehicle 24) and a second side opposite the first side (Krishnan Fig. 4 showing base portions 30 having a surface 34 opposite the surface 32 that faces towards the vehicle roof), the upper section being disposed along the second side of the base section and extending away from the roof of the vehicle (Krishnan Fig. 4 showing the upper portion of the sensor assembly, e.g. all portions of the assembly above the surface 34, which houses sensors 38; and Krishnan column 6, lines 55-60 noting the sensor assembly may include sensor plate 106 which is supported by the second surface 34 of the base 30, and the sensor plate supports the navigation sensors 38);
a plurality of sensors disposed within or along one or both of the base section and the upper section of the housing (Krishnan Fig. 4 showing the upper portion of the sensor assembly, e.g. all portions of the assembly above the surface 34, which houses sensors 38; and Krishnan column 6, lines 55-60 noting the sensor assembly may include sensor plate 106 which is supported by the second surface 34 of the base 30, and the sensor plate supports the navigation sensors 38), the plurality of sensors being configured to detect objects (Krishnan column 1, lines 5-6 noting a vehicle may include one or more object detection sensors) or environmental conditions external to the vehicle (Krishnan column 7, lines 13-18 noting the navigation sensors collect data that may be used to navigate the vehicle, and may be radar sensors, scanning laser range finders, LIDAR, and image processing sensors such as cameras); and 
a conduit member including a harness assembly having a first end affixed to the base section of the housing and a second end configured to affix to a portion of the roof of the vehicle, the harness assembly including a grommet (Krishnan column 5, lines 27-39 noting duct section 36 (conduit where wires 40 pass through); and Figs 4-5 showing a conduit duct section 36 affixed to the base section, which affixes to a portion of the roof, with a hole 46 that receives wires 40 to connect to the vehicle) adapted to receive at least one of electrical wiring, power lines, fluid lines or service cables between the vehicle and the roof pod assembly (Krishnan column 7, lines 33-44 noting sensor assembly 20 may include the wire 40 in electrical communication with one or more of the navigation sensors 38. For example, the wire 40 may be directly connected to one or more navigation sensors 38, and/or may be indirectly connected to one or more of the navigation sensors 38, e.g., via electrical connections of the sensor plate 106, etc. The wire 40 may extend through the duct 36, through the hole 46 of the roof 22, through an a-pillar of the vehicle 24, etc. The wire 40 may be connected to the communication bus of the vehicle 24, or other suitable electrical system for navigating the vehicle 24).
However, Krishnan does not expressly disclose a plurality of support members coupled to the first side of the base section, the plurality of support members configured to elevate the housing above the roof of the vehicle so that the housing does not directly contact a surface of the vehicle.
In the same field of endeavor, Crowe teaches a plurality of support members coupled to the first side of the base section, the plurality of support members configured to elevate the housing above the roof of the vehicle so that the housing does not directly contact a surface of the vehicle (Crowe figure on page 3 labeled “Self Driving Uber sensor suite” and showing a self-driving car with a top-mounted sensor housing that is supported by support members on the left and right sides of the base sensor section, and is shown to be elevated above the roof surface of the vehicle, as these side support members attach to the areas near the roof rails, and the sensor housing is elevated so as to not directly contact the surface of the roof).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Krishnan with the teachings of Crowe, because both disclosures relate to the field of autonomous vehicles that comprise a large cluster of sensors placed at the top of the vehicle, both disclosures have a similar structure to their sensor assembly, comprising a large base section with multiple sensors, and additional elevated sensors mounted atop the base section. As such, modified to incorporate the teachings of Crowe, the teachings of Krishnan include all of the limitations presented in claim 1.

In regard to claim 2, Krishnan and Crowe teach all of the limitations of claim 1 as discussed above. In addition, Krishnan teaches wherein the conduit member is non-load bearing for the housing of the roof pod assembly (Krishnan Figs. 4-5 showing conduit duct space 36, with bases 30 surrounding it; and Krishnan column 5, lines 4-5 noting that the bases 30 provide a rigid support structure for the navigation sensors. As such, it can be seen that the load of the housing is taken by the bases 30, and not by the duct section 36).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Krishnan with the teachings of Crowe for the same reasons as stated above in regard to claim 1.

In regard to claim 5, Krishnan and Crowe teach all of the limitations of claim 1 as discussed above. In addition, Krishnan teaches wherein each of the plurality of support members has a lower channel member and an interlocking upper channel member (Krishnan column 5, lines 27-39; and Fig. 4 showing the base 30 including a bottom portion 82 elongated along a longitudinal axis and a gasket 80).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Krishnan with the teachings of Crowe for the same reasons as stated above in regard to claim 1.

In regard to claim 7, Krishnan and Crowe teach all of the limitations of claim 1 as discussed above. In addition, Crowe teaches wherein the plurality of support members provides a minimum clearance above the roof of the vehicle (Crowe figure on page 3 labeled “Self Driving Uber sensor suite” and showing a self-driving car with a top-mounted sensor housing that is supported by support members on the left and right sides of the base sensor section, and is shown to be elevated above the roof surface of the vehicle, as these side support members attach to the areas near the roof rails, and the sensor housing is elevated so as to not directly contact the surface of the roof).
However, Crowe does not expressly disclose at least 10-50 mm. It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to have the clearance above the roof of the vehicle be at least 10-50 mm, because as seen in the Figures provided by Crowe, based on the scale of the size of the vehicle, it is implied that there is at least 10mm of clearance between the roof and the sensor housing. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. As such, modified to incorporate the teachings of Crowe and that which would have been obvious to a person having ordinary skill in the art before the effective filing date, the teachings of Krishnan include all of the limitations presented in claim 7.  
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Krishnan with the teachings of Crowe for the same reasons as stated above in regard to claim 1.

In regard to claim 13, Krishnan and Crowe teach all of the limitations of claim 1 as discussed above. In addition, Krishnan teaches wherein the upper section of the roof pod assembly includes a dome or layer cake structure with one or more sensors disposed about the structure (Krishnan Fig. 3 showing a sensor plate 106 and a tower 108 to provide a higher elevation to one of the sensors 38 relative to the others).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Krishnan with the teachings of Crowe for the same reasons as stated above in regard to claim 1.

In regard to claim 18, Krishnan and Crowe teach all of the limitations of claim 1 as discussed above. In addition, Krishnan teaches further comprising a compression ring configured to secure the grommet to an interior surface of the roof of the vehicle (Krishnan column 3, lines 58-67 and column 4, lines 1-14 noting the sensor assembly 20 is supported by the roof 22 and the bottom surface 28 abuts the exterior panel 44. As another example, the bottom surface 28 may include a gasket 62, e.g., rubber, silicone, polytetrafluoroethylene (otherwise known as PTFE or Teflon), plastic polymer, etc. The bottom surface 28 of the housing 26 may be sealed to the roof 22 of the vehicle 24. The bottom surface 28 of the housing 26 may be sealed to the exterior panel 44 of the roof 22. The bottom surface 28 may be sealed to the roof 22 about the hole in the roof 22. The bottom surface 28 may be sealed to the roof 22 about the base 30. For example, the bottom surface 28 of the housing 26 may abut the exterior panel 44 and prohibit fluid flow therebetween. The gasket 62 may abut the roof 22, e.g., to aid in providing the seal.)
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Krishnan with the teachings of Crowe for the same reasons as stated above in regard to claim 1.

In regard to claim 19, Krishnan and Crowe teach all of the limitations of claim 1 as discussed above. In addition, Krishnan teaches wherein the grommet includes one or more spare service ports (Krishnan column 4, lines 39-59 noting housing 26 may define an access opening 71 in the top portion 50 of the main body 48, show in FIGS. 4 and 5. The housing 26 may define an access opening 72 in the rear portion 54 of the main body 48, shown in FIG. 4. The access openings 70, 72 provide access to the chamber 60, e.g., so that the navigation sensors 38 may be serviced and/or replaced).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Krishnan with the teachings of Crowe for the same reasons as stated above in regard to claim 1.

In regard to claim 20, Krishnan and Crowe teach all of the limitations of claim 1 as discussed above. In addition, Krishnan teaches a vehicle (Krishnan abstract noting a vehicle) comprising: a perception system configured to detect objects (Krishnan sensors 38 including LIDAR sensors; and Krishnan column 1, lines 5-7 noting that a vehicle may include one or more object detection sensors such as LIDAR sensors, cameras, etc. to detect objects outside a vehicle) and conditions in an environment external to the vehicle (Krishnan column 7, lines 13-18 noting navigator sensors 38 collect data that may be used to navigate the vehicle 24. For example, the navigation sensors 38 may be radar sensors, scanning laser range finders, light detection and ranging (LIDAR) devices, and image processing sensors such as cameras); a control system having one or more processors configured to operate the vehicle in an autonomous driving mode (Krishnan column 3, lines 21-30 noting the vehicle 24 may include a computer (not shown). The computer may operate the vehicle 24 in an autonomous mode, a semi-autonomous mode, or a non-autonomous mode); and the roof pod assembly of claim 1 (See rejection of claim 1), wherein the plurality of sensors is part of the perception system (Krishnan column 7, lines 13-18 noting navigator sensors 38 collect data that may be used to navigate the vehicle 24. For example, the navigation sensors 38 may be radar sensors, scanning laser range finders, light detection and ranging (LIDAR) devices, and image processing sensors such as cameras).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Krishnan with the teachings of Crowe for the same reasons as stated above in regard to claim 1.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (U.S. Patent No. 10,302,744), hereinafter referred to as Krishnan, in view of Crowe, “How Uber Self-Driving Cars See the World,” Published: March 19, 2018, The Robot Report, Accessed via Internet, <URL: https://www.therobotreport.com/how-uber-self-driving-cars-see-world/>, hereinafter referred to as Crowe, in further view of McGrath et al. (U.S. Publication No. 2012/0325360), hereinafter referred to as McGrath.

In regard to claim 3, Krishnan and Crowe teach all of the limitations of claim 1 as discussed above. However, Krishnan does not expressly disclose wherein the grommet includes a main conduit and one or more secondary conduits extending from the main conduit towards the base section of the housing.
In the same field of endeavor, McGrath teaches wherein the grommet includes a main conduit and one or more secondary conduits extending from the main conduit towards the base section of the housing (McGrath paragraphs 15-17 noting lateral branches 28 of flexible conduit or hose having two or more end fittings configured to secure a rigid end section with the main flexible conduit or hose). 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Krishnan with the teachings of Crowe for the same reasons as stated above in regard to claim 1. Additionally, it would have been obvious to combine these teachings with the teachings of McGrath, because McGrath teaches the use of conduit for electrical wiring applications in vehicles, and discusses the use of electrical transmission lines for navigation, radar, and computer controlled systems used with the vehicle. The teachings of Krishnan include a navigation/sensor system with electrical connections that are within a housing to protect them, and such conduit lines would benefit the apparatus discussed in Krishnan. As such, modified to incorporate the teachings of McGrath, the teachings of Krishnan and Crowe teach all of the limitations presented in claim 3.

In regard to claim 4, Krishnan, Crowe, and McGrath teach all of the limitations of claim 3 as discussed above. In addition, McGrath teaches wherein the one or more secondary conduits branch one or more times to create tertiary conduits that couple to specific sensors or other components within the housing (McGrath paragraph 9 noting electrical signal transmission lines for navigation, radar, and computer controlled systems; and McGrath paragraphs 15-17 noting lateral branches 28 of flexible conduit or hose having two or more end fittings configured to secure a rigid end section with the main flexible conduit or hose; and McGrath Fig. 1).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Krishnan, Crowe, and McGrath for the same reasons as stated above in regard to claim 3.


Claims 8-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (U.S. Patent No. 10,302,744), hereinafter referred to as Krishnan, in view of Crowe, “How Uber Self-Driving Cars See the World,” Published: March 19, 2018, The Robot Report, Accessed via Internet, <URL: https://www.therobotreport.com/how-uber-self-driving-cars-see-world/>, hereinafter referred to as Crowe, in further view of Maranville et al. (U.S. Publication No. 2017/0261273), hereinafter referred to as Maranville.

In regard to claim 8, Krishnan and Crowe teach all of the limitations of claim 1 as discussed above. However, Krishnan does not expressly disclose wherein the base section of the roof pod assembly includes one or more air inlets and one or more air exhaust vents.
In the same field of endeavor, Maranville teaches wherein the base section of the roof pod assembly includes one or more air inlets and one or more air exhaust vents (Maranville paragraph 21 noting a heat exchanger system 52 which has air ducting channels 54 and a connecting fan 60 with an aperture 58; and Maranville abstract noting a cooling system for sensor modules; and Maranville Fig. 2).
 It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Krishnan with the teachings of Crowe for the same reasons as stated above in regard to claim 1. Additionally, it would have been obvious, for a person having ordinary skill in the art before the effective filing date to combine these teachings with the teachings of Maranville because disclosures relate to the field of vehicles that use systems and sensors to drive autonomously, and comprise externally mounted sensors within sensor housings. The teachings of Maranville would benefit the teachings of Krishnan by providing cooling to the externally mounted sensors in the apparatus disclosed, to provide protection from outside heat, etc. As such, modified to incorporate the teachings of Maranville, the teachings of Krishnan and Crowe include all of the limitations presented in claim 8.

In regard to claim 9, Krishnan, Crowe, and Maranville teach all of the limitations of claim 8 as discussed above. In addition, Maranville teaches further comprising at least one blower unit configured to pull air into an interior of the roof pod assembly via the one or more air inlets and to expel air from the interior of the roof pod assembly via the one or more air exhaust vents (Maranville paragraph 21 noting a heat exchanger system 52 which has air ducting channels 54 and a connecting fan 60 with an aperture 58; and Maranville abstract noting a cooling system for sensor modules; and Maranville Fig. 2).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Krishnan, Crowe, and Maranville for the same reasons as discussed above in claim 8.

In regard to claim 10, Krishnan, Crowe, and Maranville teach all of the limitations of claim 8 as discussed above. In addition, Maranville teaches further comprising a ducting system integrated into the base section of the housing, the ducting system being configured to pass air different regions within the roof pod assembly (Maranville paragraph 21 noting a heat exchanger system 52 which has air ducting channels 54 and a connecting fan 60 with an aperture 58; and Maranville abstract noting a cooling system for sensor modules; and Maranville Fig. 2).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Krishnan, Crowe, and Maranville for the same reasons as discussed above in claim 8.

In regard to claim 14, Krishnan and Crowe teach all of the limitations of claim 1 as discussed above. In addition, Maranville teaches wherein the upper section of the roof pod assembly includes a ventilation feature. (Maranville paragraph 21 noting a heat exchanger system 52 which has air ducting channels 54 and a connecting fan 60 with an aperture 58; and Maranville abstract noting a cooling system for sensor modules; and Maranville Fig. 2).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Krishnan, Crowe, and Maranville for the same reasons as discussed above in claim 8.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (U.S. Patent No. 10,302,744), hereinafter referred to as Krishnan, in view of Crowe, “How Uber Self-Driving Cars See the World,” Published: March 19, 2018, The Robot Report, Accessed via Internet, <URL: https://www.therobotreport.com/how-uber-self-driving-cars-see-world/>, hereinafter referred to as Crowe, in further view of Marshall (U.S. Publication No. 2014/0049912), hereinafter referred to as Marshall.

In regard to claim 11, Krishnan and Crowe teach all of the limitations of claim 1 as discussed above. However, Krishnan does not expressly disclose wherein the first side of the base section of the roof pod assembly includes a set of transducer receptacles for an acoustical system of the roof pod assembly.
	In the same field of endeavor, Marshall teaches wherein the first side of the base section of the roof pod assembly includes a set of transducer receptacles for an acoustical system of the roof pod assembly (Marshall paragraphs 16-17 noting communication system 200 on the roof of the vehicle and microphones 316. The communication electronics 216, including microphones, are housed within the vehicular rooftop communication system; and Marshall Figs. 2-3).
	It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Krishnan and Crowe for the same reasons discussed above regarding claim 1. Additionally, it would have been obvious to combine these teachings with the teachings of Marshall because both disclosures relate to the field of rooftop mounted sensor arrays for vehicles, and the teachings of Marshall would benefit the teachings of Krishnan with the inclusion of different types of communication electronics. Thus, modified to incorporate the teachings of Marshall, the teachings of Krishnan and Crowe include all of the limitations presented in claim 11.

Allowable Subject Matter
Claims 6, 12, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the combination of limitations presented in these dependent claims, with specific regard to a lower channel member comprising aluminum and an upper channel member comprising a plastic cover that span fits onto the lower channel; transducer receptacles aligned on a plane to provide for triangulation of a sound source external to the vehicle; an internal drainage system configured to allow precipitation or cleaning fluid to drain through the first side of the base section via one or more openings; and wherein the first side of the base section comprises a compression molded structure bonded to a lower cover element.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Williams et al. – U.S. Patent No. 9,802,656
D’Antonio et al. – U.S. Publication No. 2022/0075030
Daly, Jr. et al. – U.S. Publication No. 2021/0178983
Mackey et al. – U.S. Publication No. 2020/0086786
Berger et al. – U.S. Publication No. 2018/0188361
Frank et al. – U.S. Publication No. 2018/0015886

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488